Name: Decision of the EEA Joint Committee No 73/98 of 17 July 1998 amending Annex IX (Financial services) to the EEA Agreement
 Type: Decision
 Subject Matter: international affairs;  insurance;  organisation of transport;  European Union law
 Date Published: 1999-07-08

 Avis juridique important|21999D0708(04)Decision of the EEA Joint Committee No 73/98 of 17 July 1998 amending Annex IX (Financial services) to the EEA Agreement Official Journal L 172 , 08/07/1999 P. 0052 - 0052DECISION OF THE EEA JOINT COMMITTEENo 73/98of 17 July 1998amending Annex IX (Financial services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas Annex IX to the Agreement was amended by Decision of the EEA Joint Committee No 12/98 of 6 March 1998(1);Whereas Commission Decision 97/828/EC of 27 October 1997 relating to the application of Council Directive 72/166/EEC on the approximation of the laws of the Member States relating to insurance against civil liability in respect of the use of motor vehicles, and to the enforcement of the obligation to insure against such liability(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 8 (Council Directive 72/166/EEC) in Annex IX to the Agreement: "- 397 D 0828: Commission Decision 97/828/EC of 27 October 1997 (OJ L 343 13.12.1997, p. 25)."Article 2The texts of Decision 97/828/EC in the Icelandic and Norwegian languages, which are annexed to the representative language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 August 1998, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 17 July 1998.For the EEA Joint CommitteeThe PresidentN. v. LIECHTENSTEIN(1) OJ L 272, 8.10.1998, p. 17.(2) OJ L 343, 13.12.1997, p. 25.